     Case 2:17-cv-02190-RFB-EJY Document 47 Filed 09/14/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    RAY ANTONIO AZCARATE,                           Case No. 2:17-cv-02190-RFB-EJY
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (second request)

18   (ECF No. 46), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (second request) (ECF No. 46) is GRANTED. Respondents will have up to and including

21   October 14, 2020, to file and serve an answer.

22          DATED: September 14, 2020.
23                                                            ______________________________
                                                              RICHARD F. BOULWARE, II
24                                                            United States District Judge
25

26

27

28
                                                      1
